FILED
                                                                       IN THE OFFICE OF THE
                                                                    CLERK OF SUPREME COURT
                                                                          AUGUST 19, 2021
                                                                     STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 152

State of North Dakota,                                  Plaintiff and Appellee
      v.
Michael Anthony Boger,                               Defendant and Appellant

                                No. 20200297

Appeal from the District Court of Ward County, North Central Judicial
District, the Honorable Douglas L. Mattson, Judge.

REVERSED AND REMANDED.

Opinion of the Court by Jensen, Chief Justice, in which Justices Crothers and
Tufte joined. Justice McEvers filed an opinion dissenting, in which Justice
VandeWalle joined.

Christopher W. Nelson, Assistant State’s Attorney, Minot, ND, for plaintiff and
appellee.

Katie Miller, Minot, ND, for defendant and appellant.
                                 State v. Boger
                                 No. 20200297

Jensen, Chief Justice.

[¶1] Michael Anthony Boger appeals from a criminal judgment after entering
a conditional guilty plea to driving under the influence, a third offense in seven
years. Boger argues the district court erred in denying his motion to suppress
evidence because video evidence conclusively shows the violation alleged to be
the reason for the traffic stop did not occur. The State argues the arresting
officer had reasonable and articulable suspicion of a traffic violation or, in the
alternative, the officer initiated the stop as the result of an objectively
reasonable mistake of fact. We reverse and remand this case to allow Boger to
withdraw his conditional guilty plea.

                                        I

[¶2] At approximately 11:30 p.m. on November 24, 2019, an officer with the
Minot Police Department initiated a traffic stop on Boger’s vehicle for failure
to have the rear registration plate illuminated in violation of N.D.C.C. § 39-21-
04(3). Following the traffic stop, Boger was arrested and charged with driving
under the influence, a third offense in seven years. Boger moved to suppress
the evidence obtained during the traffic stop arguing the officer lacked
reasonable and articulable suspicion for the stop.

[¶3] Prior to the traffic stop, the arresting officer was traveling eastbound on
Burdick Expressway in his patrol vehicle when he was passed by Boger’s
vehicle traveling westbound on the same road. As Boger’s vehicle passed, the
officer testified he looked in his driver’s side rear-view mirror and noticed
Boger’s rear license plate area was not illuminated. The officer turned around
to follow Boger’s vehicle. Once behind Boger’s vehicle, the officer testified he
observed the rear license plate was still not illuminated. After approximately
five to seven seconds of following Boger’s vehicle, the officer initiated a traffic
stop.




                                        1
[¶4] The officer testified the rear license plate was not illuminated when he
first observed Boger’s vehicle, was not illuminated when he was following
Boger’s vehicle, and the license plate illumination light was not functioning
during the traffic stop. During cross-examination, the officer’s body-worn
camera video was entered into evidence. Boger argues the video clearly shows
the license plate illumination light was functioning. The officer gave his
opinion that the plate appeared illuminated on the body-worn camera video,
not because the license plate illumination light was on, but because of multiple
lights shining onto the plate, such as the lights from the adjacent gas station,
the headlights on the patrol vehicle, the red and blue lights on the patrol
vehicle, and the spotlight on the patrol vehicle. Boger testified that before he
was placed into the officer’s patrol vehicle, he stood behind his own vehicle and
observed that his license plate light was functioning and illuminating his
license plate.

[¶5] The district court denied Boger’s motion to suppress determining the
officer had reasonable and articulable suspicion Boger’s rear license plate was
not properly illuminated under N.D.C.C. § 39-21-04(3). The court found as
follows:

      Defendant argues that the rear license plate was illuminated, and
      therefore [the arresting officer] did not observe a traffic violation.
      However, N.D.C.C. § 39-21-04(3) requires not only that the rear
      view license plate be illuminated, but also that the light “render it
      clearly legible from a distance of fifty feet [15.24 meters] to the
      rear.” Based upon the testimony of [the arresting officer], the
      alleged illumination did not render the rear license plate clearly
      legible to [the arresting officer] as the vehicles passed each other.
      [the arresting officer] credibly maintained that he believed the
      rear license plate was not illuminated, and any apparent
      illumination of the rear lights he later observed when his vehicle
      was behind the Defendant’s stopped vehicle was a result of
      reflection from [the arresting officer’s] own headlights after he
      initiated the traffic stop.




                                        2
      [The arresting officer] had a reasonable and articulable suspicion
      that Defendant’s rear license plate was not properly illuminated to
      comply with N.D.C.C. § 39-21-04(3) based upon his observations
      while passing Defendant’s vehicle.

[¶6] Boger appeals the denial of his motion to suppress. Boger argues the
body-worn camera video shows the rear license plate light on his vehicle was
functioning at the time of the stop, in clear contradiction to the officer’s
testimony the light was not working. On appeal, Boger also argued that any
mistake of fact made by the officer regarding the function of the rear license
plate light was objectively unreasonable.

                                       II

[¶7] This Court’s standard of review for a motion to suppress has been stated
as follows:

      When reviewing a district court’s decision on a motion to suppress,
      we defer to the court’s findings of fact and resolve conflicts in
      testimony in favor of affirmance. This Court will affirm the district
      court’s decision on a motion to suppress unless we conclude there
      is insufficient competent evidence to support the decision, or
      unless the decision goes against the manifest weight of the
      evidence. Whether a finding of fact meets a legal standard is a
      question of law, which is fully reviewable on appeal. Whether law
      enforcement violated constitutional prohibitions against
      unreasonable search and seizure is a question of law.

State v. Bolme, 2020 ND 255, ¶ 5, 952 N.W.2d 75 (citations omitted).

[¶8] A law enforcement officer may initiate a traffic stop for an investigation
if the officer has reasonable and articulable suspicion the driver has violated
or is violating a law. State v. Selzler, 2020 ND 123, ¶ 7, 943 N.W.2d 762. The
reasonable suspicion standard is less stringent than probable cause but
requires more than a “mere hunch.” State v. Corum, 2003 ND 89, ¶ 10, 663
N.W.2d 151. The existence of reasonable suspicion is a fact-specific inquiry,
and this Court employs an objective standard based on the totality of the
circumstances. State v. Morsette, 2019 ND 84, ¶ 6, 924 N.W.2d 434.
“Reasonable suspicion for a stop exists when a reasonable person in the

                                       3
officer’s position would be justified by some objective manifestation to believe
the defendant was, or was about to be, engaged in unlawful activity.” Corum,
at ¶ 10.

[¶9] “Reasonable suspicion of a minor traffic violation will provide a sufficient
basis to justify a stop.” Bolme, 2020 ND 255, ¶ 8. Moreover, under the
reasonable suspicion standard, an officer is not required to see a motorist
violating a traffic law or to rule out every potential innocent excuse before
initiating a traffic stop. Id. “The actual commission of a crime is not required
to support a finding of reasonable suspicion.” Id.

[¶10] Section 39-21-04(3), N.D.C.C., provides:

      Either a taillamp or a separate lamp must be so constructed and
      placed as to illuminate with a white light the rear registration
      plate and render it clearly legible from a distance of fifty feet [15.24
      meters] to the rear. Any taillamp or taillamps, together with any
      separate lamp for illuminating the rear registration plate, must be
      so wired as to be lighted whenever the headlamps or auxiliary
      driving lamps are lighted.

[¶11] The district court determined the officer had reasonable suspicion to stop
Boger’s vehicle for failure to have the rear registration plate properly
illuminated in violation of N.D.C.C. § 39-21-04(3). Boger contends the video
evidence clearly contradicts the officer’s testimony that the light illuminating
his license plate was not functioning.

[¶12] The officer testified variously that the license plate light was not
illuminated, it was not functioning, and that he saw nothing as he walked
toward the rear of Boger’s vehicle. During direct examination, the officer
testified as follows:




                                         4
      Q. And what was the reason for the traffic stop?
      A. For the rear license plate not being illuminated.
                         *     *     *
      Q. The light in question, was it illuminated?
      A. No. He insisted that it was, but I didn’t see anything.
      Q. And this was the back light?
      A. Yes.

During cross-examination of the officer, and after the video was played,
questioning included the following:

      Q. (By Ms. Miller) Okay, Officer. So, when you made contact with
      Mr. Boger — after seeing the video — you, again, had stated the
      reason that he was stopped; correct?
      A. Yes.
      Q. And that was for not having his license plate illuminated;
      correct?
      A. Yep.
      Q. But his license plate light was functioning; correct?
      A. No. I did have multiple lights shining on the car, and we were
      in a well-illuminated area; so…

The officer further testified:

      Q. (By Ms. Miller) So, Officer, when you had walked from your
      vehicle to Mr. Boger’s vehicle to make contact with him, did you
      look to see if his license plate lights were functioning?
      A. Yes.
      Q. And what did you see?
      A. Nothing. Like I said, I had multiple lights shining on the license
      plate area, so at that time it wasn’t dark anymore.

[¶13] The video recorded by the officer’s body-worn camera stands in direct
conflict with this testimony. As the officer approaches the rear of Boger’s
vehicle, the video clearly depicts the rear bumper and license plate for five




                                       5
seconds beginning at the indicated time of T05:38:35Z.1 There is a single white
light immediately to the right of the license plate that is fully illuminated. The
rear of the vehicle, including the license plate and the light, appear clean. The




1




                                        6
light can again be seen on the video for about fifteen seconds starting at
T05:40:15Z.2 The light is again briefly visible as the stop concludes at
T05:42:10Z. Every time the light comes into the frame of the video it is bright,
clear, and continuously illuminated.

[¶14] When asked if he looked to see if the light was functioning as he walked
toward Boger’s vehicle, the officer confirmed that he looked and said he saw
“Nothing.” The officer explained that the rear plate “wasn’t dark anymore”
because there were multiple sources of light. Asked again if the license plate
light was illuminated, the officer answered, “No.” Asked once more if the
license plate light was functioning, the officer again answered “No.” The
footnotes to this opinion include still images from the video clearly showing
that this testimony is contrary to the video evidence. The images show a license
plate light bright enough to reflect off the dark surface below the light.

[¶15] The district court, following a reference to N.D.C.C. § 39-21-04(3), noted
that a rear license plate “requires not only that the rear view license plate be
illuminated, but also that the light ‘render it clearly legible from a distance of
fifty feet [15.24 meters] to the rear.’” The court then made the following finding:




2




                                        7
“Based upon the testimony of [the officer], the alleged illumination did not
render the rear license plate clearly legible to [the officer] as the vehicles
passed each other.” The officer’s testimony was limited to the rear license plate
not being illuminated. The officer did not make any reference to whether the
license plate was “legible” or any similar reference to not being able to read the
license plate. His testimony that the license plate was not illuminated was
consistent at the time he first observed Boger, after he had turned around and
followed Boger for five to seven seconds, as he walked to Boger’s vehicle after
the vehicles had come to a stop, and while he stood behind Boger’s vehicle
during the stop. The unambiguous testimony of the officer was that the stop
was initiated because the license plate was not illuminated without a single
reference to the legibility of the license plate. We conclude there is insufficient
testimony to support the court’s finding that the officer’s testimony established
that the rear license plate was not legible or that the officer initiated the traffic
stop for any reason other than the rear license plate not being illuminated.

[¶16] The district court further found “[the officer] credibly maintained that he
believed the rear license plate was not illuminated, and any apparent
illumination of the rear lights he later observed when his vehicle was behind
the Defendant’s stopped vehicle was a result of reflection from [the officer’s]
own headlights after he initiated the traffic stop.” The officer’s testimony is
inconsistent with the body camera video. The still images from the video
clearly show the officer’s testimony is contrary to the video evidence. The
images show a license plate light bright enough to reflect off the dark surface
below the light.

[¶17] We are not the first appellate court to consider video evidence that
contradicts the testimony of an officer under a deferential standard of review
for findings of fact. The Indiana Supreme Court has qualified its “almost total
deference” in such situations: “where the video evidence indisputably
contradicts the trial court’s findings, relying on such evidence and reversing
the trial court’s findings do not constitute reweighing.” Love v. State, 73 N.E.3d
693, 699 (Ind. 2017). The court explained further: “To be clear, in order that
the video evidence indisputably contradict the trial court’s findings, it must be
such that no reasonable person could view the video and conclude otherwise.”


                                         8
Id. To determine whether different interpretations of a video may be
reasonable and thus whether deference remains appropriate, the appellate
court must consider the video quality, the lighting and angle, and whether the
video is a complete depiction of the events at issue. Id.; see also Commonwealth
v. Griffin, 2015 PA Super 117, 116 A.3d 1139, 1144 (reversing denial of motion
to suppress where a dash cam video “clearly rebuts” the officer’s testimony,
resulting in a conclusion that the trial court’s factual findings were not
supported by the record); Middleburg Hts. v. Wojciechowski, 2015-Ohio-3879,
¶¶ 17-19 (Ct. App.) (reversing denial of motion to suppress where video
contradicted the officer’s testimony regarding the basis for the traffic stop and
showed trial court’s findings were against manifest weight of the evidence).
Indeed, we have previously suggested the same result if video evidence
contradicts officer testimony on the critical facts. Crawford v. Director, N.D.
Dep’t of Transp., 2017 ND 103, ¶ 7, 893 N.W.2d 770 (“Our review of the video
of the traffic stop does not contradict the arresting officer’s testimony, and we
do not reweigh that evidence or reassess the arresting officer’s credibility.”).

[¶18] The video evidence in this case clearly rebuts the officer’s testimony. We
agree with the Indiana Supreme Court that in situations “where the video
evidence indisputably contradicts the trial court’s findings, relying on such
evidence and reversing the trial court’s findings do not constitute reweighing.”
Love, 73 N.E.3d at 699. We conclude the court’s finding that the license plate
was not illuminated is contrary to the manifest weight of the evidence.

[¶19] The district court’s determination that the officer had reasonable and
articulable suspicion to stop Boger’s vehicle was premised on two findings: the
officer’s testimony supported a finding the license plate was not legible and the
license plate was not illuminated. There is insufficient evidence in the record
to support a finding the officer stopped Boger’s vehicle for any reason other
than the rear license plate was not illuminated, and no evidence the stop was
initiated based on the lack of license plate legibility. The court’s finding the
rear license plate was not illuminated is contrary to the manifest weight of the
evidence. We reverse the court’s decision denying the defendant’s motion to
suppress based on a finding the officer had a reasonable and articulable
suspicion the rear license plate was not properly illuminated.


                                       9
                                      III

[¶20] In the order denying Boger’s motion to suppress, the district court
acknowledged the State’s alternative argument that even if Boger’s license
plate was properly illuminated, “any mistake by [the arresting officer] was
reasonable.” The court’s order could be read as answering the State’s
alternative argument that any mistake was objectively reasonable by finding
that the officer “credibly testified” and “credibly maintained that he believed
the rear license plate was not illuminated.” The court also found that the officer
“believed” any illumination of the license plate was the result of light from
sources other than a license plate light.

[¶21] This Court has previously acknowledged that “‘an officer’s objectively
reasonable mistake, whether of fact or law, may provide the reasonable
suspicion necessary to justify a traffic stop.’” Bolme, 2020 ND 255, ¶ 8 (quoting
State v. Hirschkorn, 2016 ND 117, ¶ 14, 881 N.W.2d 244). Boger argues the
video confirms his rear license plate light was functioning and argues the video
confirmation of the officer’s mistake compels the conclusion the officer lacked
reasonable suspicion for the stop. We agree the video confirms that the light
was functioning and any belief by the officer that the light was not functioning
would have had to be a mistake of fact. A mistake of fact may support
reasonable suspicion for a traffic stop if the mistake of fact was objectively
reasonable. Bolme, 2020 ND 255, ¶ 8.

[¶22] Any mistake in this case would not have been isolated, but would have
required the officer to have been continuously mistaken for an extended period
of time. As Boger’s vehicle passed the officer, the officer testified he looked in
his driver’s side rear-view mirror and would have had to mistakenly believe
Boger’s rear license plate was not illuminated. The officer then turned around
to follow Boger’s vehicle. Once behind Boger’s vehicle, the officer again would
have had to mistakenly believe the rear license plate was not illuminated.
After approximately five to seven seconds of following Boger’s vehicle, the
officer initiated a traffic stop. Once Boger’s vehicle was stopped, the officer
again would have had to mistakenly believe the license plate was not properly
illuminated and would have had to mistakenly believe any appearance of


                                       10
illumination was the result of lights other than the illumination light on the
vehicle. While video confirmation of mistakes do not render the mistake of fact
per se objectively unreasonable, this mistake of fact would have had to persist
from the initial contact with the drive through the length of the stop. Based on
the record presented to the district court, we conclude a mistake of fact
regarding whether the rear license plate was illuminated was objectively
unreasonable.

                                       IV

[¶23] There is insufficient evidence in the record to support a finding the traffic
stop was initiated for any reason other than the rear license plate of Boger’s
vehicle not being illuminated. The manifest weight of the evidence does not
support a finding the rear license plate was not illuminated. Any mistake of
fact regarding the illumination of the license plate is objectively unreasonable.
We reverse the denial of the judgment and remand to allow Boger an
opportunity to withdraw his conditional guilty plea.

[¶24] Jon J. Jensen, C.J.
      Daniel J. Crothers
      Jerod E. Tufte

McEvers, Justice, dissenting.

[¶25] I respectfully dissent. The majority focuses in part on the factual issue
of whether Boger’s license plate light was operative. It finds the still images
from the body camera video clearly show the officer’s testimony is contrary to
the video evidence, despite testimony from a witness the district court found
credible. Majority, at ¶ 16. The majority further concludes the court’s finding
that the license plate was not illuminated is contrary to the manifest weight of
the evidence. Majority, at ¶ 18. I think the majority goes too far in what
appears to me as reweighing the evidence by concluding the officer’s testimony
is inconsistent with the video. Majority, at ¶ 16. I do not conclude the manifest
weight of the evidence is clear the officer was mistaken. Even assuming the
officer was mistaken, the evidence does not support the majority’s conclusion
that the mistake was unreasonable. Majority, at ¶ 22.


                                        11
[¶26] The majority relies on Love v. State, 73 N.E.3d 693 (Ind. 2017) as support
for its decision to overturn the district court’s findings. Yet in Love, the
Supreme Court of Indiana deferred to a trial court’s factual findings and
rejected an argument that video evidence disproved them. Id. at 700. Love
was charged and convicted by a jury of, among other offenses, resisting arrest.
Id. at 695-96. There was a factual dispute as to whether Love complied with
officers’ commands. Id. at 700. Love claimed a dashboard camera video
showed he immediately complied. Id. Overruling the Indiana Court of
Appeals’ reversal of Love’s convictions based on the video, the Supreme Court
of Indiana explained the video did not “irrefutably contradict police testimony,”
and therefore it would “defer to the trial court’s factual determinations
regarding weight of the evidence and credibility of the witnesses.” Id.

[¶27] I agree with the majority that Love provides helpful guidance in this
case, but I believe it supports a different outcome. The Love court provided a
hypothetical example of when video evidence would support overruling a trial
court’s factual findings:

      [T]here may be other times when objective video evidence is
      complete and indisputably contradicts the other evidence in the
      case. For example, there could be a situation where the issue is
      whether a defendant consented to a search. The police testify that
      defendant consented to the search; however, on the video of the
      events, defendant indisputably says “no” when police ask if they
      may search his vehicle. In such an instance, it would not be
      appropriate to ignore the video evidence and only look to the
      evidence supporting the verdict citing the deferential standard of
      review.

73 N.E.3d at 698. The Indiana Supreme Court described its approach as “a
narrow failsafe,” and noted deference to a trial court should be given when “the
video evidence is somehow not clear or complete or is subject to different
interpretations.” Id. at 699.

[¶28] Carmouche v. State presents a variation of the hypothetical the Love
court described. 10 S.W.3d 323 (Tex. Crim. App. 2000). Law enforcement
discovered illegal narcotics in Carmouche’s pocket after searching him. Id. at


                                       12
327. The officer who found the drugs testified that after he asked for
permission to conduct the search, Carmouche agreed and voluntarily turned
around and put his hands on a vehicle. Id. at 331. Based on a video of the
encounter, the Court of Criminal Appeals of Texas overturned the lower court’s
finding that Carmouche had consented to the search. Id. at 332. The court
noted the video contradicted the officer’s testimony and instead showed the
officers ordering Carmouche to put his hands on the car and beginning to
search him while they “requested” permission. Id. The Love court relied on
Carmouche as support for its approach of giving “almost total deference” to the
trial court unless “video evidence indisputably contradicts the trial court’s
findings.” 73 N.E.3d at 699.

[¶29] The question in the present case, as framed by the majority, is whether
Boger’s license plate light was operative on the night he was arrested. Two
reasonable individuals observing a video of a lightbulb, with other lights
shining on it, could disagree as to whether the bulb is emitting light or
reflecting light—either because of the brightness of the other lights or the
reflective characteristics of the bulb itself. They would have to gauge how
bright they think the bulb appears and determine what effect they think the
other lights’ glare might have on it. In other words, this is not a clear-cut case
of “objective video evidence” of an officer testifying a defendant said “yes” when
video evidence reveals he said “no.” Love, 73 N.E.3d at 698. Nor is it a case
where an officer testified a defendant voluntarily did something when in fact
the video shows the officer ordered him to do it. Cf. Carmouche, 10 S.W.3d at
332.

[¶30] At the suppression hearing, when the arresting officer was asked
whether Boger’s license plate light was functioning, the officer maintained it
was not. The officer testified it was difficult to see the bulb was not illuminated
in the video because of the spotlight from his patrol car and the lights from the
parking lot. The district court viewed the video, heard the officer’s testimony,
and found: “[the arresting officer] credibly maintained that he believed the rear
license plate was not illuminated, and any apparent illumination of the rear
lights he later observed when his vehicle was behind the Defendant’s stopped



                                        13
vehicle was a result of reflection from [the arresting officer’s] own headlights
after he initiated the traffic stop.” Majority, at ¶ 5.

[¶31] Yet, based on its interpretation of what the video depicts as captured by
the reproduced still images, the majority rejects the district court’s credibility
determination and finds the video conclusively establishes Boger’s license
plate light was operative on the night he was arrested. I am not so sure. First,
the video does not show what the officer observed as Boger’s vehicle passed
him. I am not even sure the light source shown in the video is a license plate
light. The video shows what could be a license plate light, a black square-
shaped object, just to the right of the license plate, which does not appear to be
illuminated. More importantly, there was an explanation for why the bulb, if
that is what the bright spot in the video is, may appear illuminated: the glare
of other light sources. In my review of the video, I see light, but I cannot discern
whether it is a light illuminating the license plate or a reflection of light from
the squad car on a bulb or other reflective surface on the bumper. The majority
opines that the light is bright enough to reflect off the dark surface below the
light. Majority, at ¶ 14. However, it makes no sense to me that a light intended
to illuminate the license plate would reflect downward onto the black surface
of the bumper; rather it makes more sense to me that this is a reflection of light
from the squad car, a source of light higher than the license plate. In other
words, the video evidence “is subject to different interpretations” and therefore
does not “indisputably contradict the trial court’s findings.” Love, 73 N.E.3d at
699.

[¶32] Commenters have cautioned courts not to fall prey to the allure of video
evidence, which “seems to invite the viewer to suspend critical judgment in the
face of the authority of the image” and elevate what it depicts as the conclusive
truth despite conflicting evidence. Naomi Mezey, The Image Cannot Speak for
Itself: Film, Summary Judgment, and Visual Literacy, 48 Val. U. L. Rev. 1, 22
(2013).

      Video is more cognitively and emotionally arousing and vivid than
      other forms of evidence . . . . This property of seemingly direct
      access leads perceivers to evaluate video with a naïve realism, the
      sense that what is being conveyed is a complete, objective

                                        14
      reflection of events as they really are . . . . Further, the fluency or
      ease with which video is processed enhances the sense that the
      content is true. In this way, perceivers go from viewing a video to
      believing it to be an authoritative, nonpartisan account of the
      events it represents.

[¶33] Yael Granot et al., In the Eyes of the Law: Perception versus Reality in
Appraisals of Video Evidence, 24 Psychol. Pub. Pol’y & L. 93, 94 (2018)
(internal citations omitted). “People weight the inferences they draw from
video more heavily than they do from other forms of evidence, even when
credible testimony contradicts the inferences drawn from ambiguous or
inconclusive footage.” Id. at 98.

[¶34] I also think the majority is improperly relying on still images created
from the video that were not separately admitted into evidence. The majority’s
reliance on anything other than the moving video is unwarranted.

[¶35] “The admission or rejection of photographs is within the discretion of the
trial court.” Hamilton v. Oppen, 2002 ND 185, ¶ 22, 653 N.W.2d 678. “The
proper creation, treatment, and display of still video images is more complex
than it initially seems.” 58 Am. Jur. Trials 481, § 29 (1996 & Supp. 2021) The
witness providing foundation for an enhanced image “must be able to explain
the process the program uses to change the original digital image and to testify
that nothing is added to the photograph, as well as the other foundational
factors.” James Campbell, Evidentiary Requirements for the Admission of
Enhanced Digital Photographs, 74 Def. Couns. J. 20 (Jan. 2007).

[¶36] In the present case, the still images that have been reproduced from the
video were not admitted into evidence. To be clear, I am not suggesting the
images were improperly altered. I simply believe it is improper to consider and
analyze a still image created from a video on appeal that is not separately in
evidence. Even if it were proper to analyze these still images, I am not
convinced they warrant overruling the district court.

[¶37] I agree that under the standard of review this Court must review the
evidence in order to determine whether the district court’s decision goes
against the manifest weight of the evidence. But it is unnecessary to go into a

                                        15
detailed analysis of what the video did or did not show. Whether or not the
officer was mistaken in testifying the license plate light was not illuminated in
the video does not change what the officer testified he saw as Boger’s vehicle
passed by him. The district court found in part:

      Based upon the testimony of [the arresting officer], the alleged
      illumination did not render the rear license plate clearly legible to
      [the arresting officer] as the vehicles passed each other.

      ....

      [The arresting officer] had a reasonable and articulable suspicion
      that the Defendant’s rear license plate was not properly
      illuminated to comply with N.D.C.C. § 39-21-04(3) based upon his
      observations while passing Defendant’s vehicle.

Majority, at ¶ 5. I do not agree that the findings are not supported by sufficient
evidence.

[¶38] In addition, even if the officer was mistaken that the light was not
illuminated, the evidence does not support a finding that the mistake was
unreasonable. In State v. Hirschkorn, we stated: “an officer’s objectively
reasonable mistake, whether of fact or law, may provide the reasonable
suspicion necessary to justify a traffic stop.” 2016 ND 117, ¶ 14, 881 N.W.2d
244. We further noted:

      In Heien v. North Carolina, [574 U.S. 54, 61 (2014)], the United
      States Supreme Court held an officer’s objectively reasonable
      mistake of fact or law may provide the reasonable suspicion
      necessary to justify a traffic stop, stating:

             Reasonable suspicion arises from the combination of an
             officer’s understanding of the facts and his understanding of
             the relevant law. The officer may be reasonably mistaken
             on either ground. Whether the facts turn out to be not what
             was thought, or the law turns out to be not what was
             thought, the result is the same: the facts are outside the
             scope of the law.

Id.

                                       16
[¶39] The majority concludes any mistake in this case would have been
unreasonable because the officer would have been “continuously mistaken for
an extended period of time.” Majority, at ¶ 22. However, aside from the
arresting officer’s testimony, there is no evidence detailing how Boger’s license
plate light appeared as Boger passed by the officer or while the officer followed
him. I therefore disagree with the majority’s conclusion that the evidence
establishes the mistake in this case was persistent and unreasonable.

[¶40] I would defer to the court’s assessment of the evidence. “[W]here the
appropriate yardstick [is] the knowledge and the perceptions of persons at the
time of the event, the temptation to privilege what is captured on video as the
higher truth must be resisted.” Mary D. Fan, Justice Visualized: Courts and
the Body Camera Revolution, 50 U.C. Davis L. Rev. 897, 951 (2017). We
recently affirmed a district court order suppressing evidence and declined to
reweigh conflicting evidence stating, “[m]indful of the district court’s superior
position to assess the credibility of witnesses, we do not reweigh the evidence.”
State v. Cook, 2020 ND 69, ¶ 17, 940 N.W.2d 605. It is the district court, and
not this Court, who decides whether the officer was credible.

[¶41] I would affirm because the district court’s finding that the officer had
reasonable and articulable suspicion of a violation is supported by the evidence
and not indisputably contradicted by the video.

[¶42] Lisa Fair McEvers
      Gerald W. VandeWalle




                                       17